Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The instant application having Application No. 17/645,832 has a total 21 claims pending in the application; there are 3 independent claims and 18 dependent claims all of which are ready for examination by the Examiner.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 10-11, 15-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (U.S. Pub No. 2014/0118471 A1), and in view of Udezue et al (U.S. Pub No. 2019/0073640 A1).
As per claim 1, Guo discloses a method for facilitating collaboration utilizing video conferencing comprising:
 receiving a plurality of conference files related to a video conference, the plurality of conference files comprising: an audio recording file of at least a portion of the video conference (Par [0016-0017] two or more video conference); 
a video recording file of at least a portion of the video conference (Par [0039-0040]); and 
generating a package file comprising the plurality of conference files; saving the package file to a package file database (par [0047]); 
processing the package file to generate a derivative conference file (Pa r[0047, 0050]).

Guo does not explicitly disclose a document file shared during the video conference; generating an item file comprising the derivative conference file; and saving the item file to an item file database, the item file comprising a link to the package file saved on the package file database. 
However, Udezue discloses a document file shared during the video conference; generating an item file comprising the derivative conference file; and saving the item file to an item file database, the item file comprising a link to the package file saved on the package file database (Par [0024-0025]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Udezue into the teaching of Guo in order to improve computer system (Par [0002]).
As per claim 5, Gou discloses the method of claim 1 wherein the audio recording file and the video recording file of the video conference are received as a single file (Par [0047]). As per claim 6, Udezue discloses the method of claim 1 wherein the derivative conference file is at least one of a transcript of the audio recording file, a task, an action item, a calendar event, and an annotation (Par [0024]). 
As per claim 10, Udezue discloses the method of claim 1 wherein: the derivative conference file is one of a task, an action item, a calendar event, and an annotation (par [0024]); and 
the derivative conference file further comprises metadata comprising a link to a user record stored on a user record database (par [0024]).As per claim 11, Guo discloses a computer system for facilitating collaboration utilizing video conferencing comprising: 
a network communication device operable to: connect to a computer network (Par [0003]), and 
receive a plurality of conference files upon completion of related to a video conference, the plurality of conference files comprising: an audio recording file of at least a portion of the video conference (Par [0016-0017] two or more video conference),
a video recording file of at least a portion of the video conference (Par [0039-0040]), and 
a processor operably connected to the network communication device and operable to: generate a package file comprising the plurality of conference files; save the package file to a package file database (Par [0047]); 
process the package file to generate a derivative conference file (Par [0050]); 
and a non-transitory computer-readable storage medium comprising software operable to cause each of the network communication device and the processor to perform the above-described operations (par [0044]). 

Guo does not explicitly disclose a document file shared during the video conference; generate an item file comprising the derivative conference file; and save the item file to an item file database, the item file comprising a link to the package file saved on the package file database.
However, Udezue discloses a document file shared during the video conference; generating an item file comprising the derivative conference file; and saving the item file to an item file database, the item file comprising a link to the package file saved on the package file database (Par [0024-0025]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Udezue into the teaching of Guo in order to improve computer system (Par [0002]).
As per claim 15, Gou discloses the computer system of claim 11 wherein the audio recording file and the video recording file of the video conference are received as a single file (Par [0047]). As per claim 16, Udezue discloses the computer system of claim 11 wherein the derivative conference file is at least one of a transcript of the audio recording file, a task, an action item, a calendar event, and an annotation (Par [0024]). 
As per claim 20, Udezue discloses the computer system of claim 11 wherein: the derivative conference file is one of a task, an action item, a calendar event, and an annotation; and the derivative conference file further comprises metadata comprising a link to a user record stored on a user record database (Par [0024]). 




Claims 2-4, 12-14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al, Udezue et al, and further in view of Rust (U.S. Patent No. 7,908,321).

As per claim 2, Udezue discloses the method of claim 1 wherein: the item file comprises a timestamp indicating a time in at least one of the audio recording file and the video recording file with which the item file is associated, defining a related item time; and the method further comprises (par [0022]): 

Guo and Udezue do not explicitly disclose receiving a replay request from a user device, the replay request comprising a link to the package file; transmitting at least one of the audio recording file and the video recording file for playback on the user device; and transmitting the item file to the user device such that the derivative conference file is represented on the user device at the related item time. 
However, Rust discloses receiving a replay request from a user device, the replay request comprising a link to the package file; transmitting at least one of the audio recording file and the video recording file for playback on the user device; and transmitting the item file to the user device such that the derivative conference file is represented on the user device at the related item time (Col 6 lines 37-61, and claim 2 and 9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Rust into the teaching of Guo as modified by Udezue in order to provide easy to use and cost effective (col 2 lines 62-63).As per claim 3, Guo discloses the method of claim 2 wherein the derivative conference file is at least one of visually displayed on a display of the user device and audibly played on an audio device of the user device (Par [0035-0036]). As per claim 4, Udezue discloses the method of claim 2 wherein: processing the package file generates a plurality of derivative conference file; the item file comprises two or more derivative conference files of the plurality of derivative conference files, the item file comprising a transcript and another derivative conference file other than the transcript, defining a second derivative conference file; the transcript comprises an indication of when during the video conference the content giving rise to the second derivative conference file occurred; and each of the transcript and the second derivative conference are represented on the user device (Par [0024, 0041]).As per claim 12, Guo discloses the computer system of claim 11 wherein: the item file comprises a timestamp indicating a time in at least one of the audio recording file and the video recording file with which the item file is associated, defining a related item time; and the method further comprises (par [0022]): 

Guo and Udezue do not explicitly disclose receiving a replay request from a user device, the replay request comprising a link to the package file; transmitting at least one of the audio recording file and the video recording file for playback on the user device; and transmitting the item file to the user device such that the derivative conference file is represented on the user device at the related item time. 
However, Rust discloses receiving a replay request from a user device, the replay request comprising a link to the package file; transmitting at least one of the audio recording file and the video recording file for playback on the user device; and transmitting the item file to the user device such that the derivative conference file is represented on the user device at the related item time (Col 6 lines 37-61, and claim 2 and 9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Rust into the teaching of Guo as modified by Udezue in order to provide easy to use and cost effective (col 2 lines 62-63).As per claim 13, Guo discloses the computer system of claim 12 wherein the derivative conference file is at least one of visually displayed on a display of the user device and audibly played on an audio device of the user device (Par [0035-0036]).As per claim 14, Udezue discloses the computer system of claim 12 wherein: the processor is further operable to process the package file to generate a plurality of derivative conference file; the item file comprises two or more derivative conference files of the plurality of derivative conference files, the item file comprising a transcript and another derivative conference file other than the transcript, defining a second derivative conference file; the transcript comprises an indication of when during the video conference the content giving rise to the second derivative conference file occurred; and each of the transcript and the second derivative conference are represented on the user device (Par [0024, 0041]).
As per claim 21, Guo discloses a method for facilitating collaboration utilizing video conferencing comprising: 
receiving a plurality of conference files related to a video conference, the plurality of conference files comprising: an audio recording file of at least a portion of the video conference (Par [0016-0017] two or more video conference); 
a video recording file of at least a portion of the video conference (Par [0039-0040]); and 
generating a package file comprising the plurality of conference files; saving the package file to a package file database (par [0047]); 
processing the package file to generate a derivative conference file (Pa r[0047, 0050]).

Guo does not explicitly disclose a document file shared during the video conference; generating an item file comprising the derivative conference file; and saving the item file to an item file database, the item file comprising a link to the package file saved on the package file database, a first derivative conference file of the plurality of derivative conference files being a transcript of the video conference, a second derivative conference file of the plurality of derivative conference files, a timestamp indicating a time in at least one of the audio recording file and the video recording file with which the item file is associated, defining a related item time. 
However, Udezue discloses a document file shared during the video conference; generating an item file comprising the derivative conference file; and saving the item file to an item file database, the item file comprising a link to the package file saved on the package file database (Par [0024-0025]),
a first derivative conference file of the plurality of derivative conference files being a transcript of the video conference, a second derivative conference file of the plurality of derivative conference files (par [0024, 0041]);
a timestamp indicating a time in at least one of the audio recording file and the video recording file with which the item file is associated, defining a related item time (par [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Udezue into the teaching of Guo in order to improve computer system (Par [0002]).

Guo and Udezue do not explicitly discloses receiving a replay request from a user device, the replay request comprising a link to the package file; transmitting at least one of the audio recording file and the video recording file for playback on the user device; and transmitting the item file to the user device such that the derivative conference file is represented on the user device at the related item time.
However, Rust discloses receiving a replay request from a user device, the replay request comprising a link to the package file; transmitting at least one of the audio recording file and the video recording file for playback on the user device; and transmitting the item file to the user device such that the derivative conference file is represented on the user device at the related item time (Col 6 lines 37-61, and claim 2 and 9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Rust into the teaching of Guo as modified by Udezue in order to provide easy to use and cost effective (col 2 lines 62-63).


Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al, and Udezue et al, and further in view of Xu (U.S. Pub No. 2011/0231382 A1).
As per claim 7, Guo discloses the method of claim 1 wherein: the document file is a document saved to a document database (Par [0062]).
Guo and Udezue do not explicitly disclose the derivative conference file is an annotation associated with the document file; and the annotation is saved to a metadata database comprising metadata associated with documents stored on the document database. 
However, Xu discloses the derivative conference file is an annotation associated with the document file; and the annotation is saved to a metadata database comprising metadata associated with documents stored on the document database (Par [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Xu into the teaching of Guo as modified by Udezue in order to identify and quantity the significance of entities (Par [0002]).
As per claim 17, Guo discloses the computer system of claim 11 wherein: the document file is a document saved to a document database (Par [0062]).
Guo and Udezue do not explicitly disclose the derivative conference file is an annotation associated with the document file; and the annotation is saved to a metadata database comprising metadata associated with documents stored on the document database. 
However, Xu discloses the derivative conference file is an annotation associated with the document file; and the annotation is saved to a metadata database comprising metadata associated with documents stored on the document database (Par [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Xu into the teaching of Guo as modified by Udezue in order to identify and quantity the significance of entities (Par [0002]).




Claims 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al, and Udezue et al, and further in view of Nakamura et al (U.S. Pub No. 2020/0112440 A1).

As per claim 8, Guo and Udezue do not explicitly disclose the method of claim 1 further comprising: hashing the item file, generating an item file hash value; and one of recording the item file hash value to a smart contract deployed on a blockchain network and recording the item file hash value as extra data on a transaction sent to the blockchain. 
However, Nakamura discloses hashing the item file, generating an item file hash value; and one of recording the item file hash value to a smart contract deployed on a blockchain network and recording the item file hash value as extra data on a transaction sent to the blockchain (Par [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Nakamura into the teaching of Guo as modified by Udezue in order to protect data (Par [0034]).As per claim 9, Nakamura discloses the method of claim 1 further comprising: hashing the package file, generating a package file hash value; and one of recording the package file hash value to a smart contract deployed on a blockchain network and recording the package file hash value as extra data on a transaction sent to the blockchain (Par [0070]). As per claim 18, Guo and Udezue do not explicitly disclose the computer system of claim 11 wherein: the processor is further operable to: hash the item file, generating an item file hash value; and one of record the item file hash value to a smart contract that is deployable on a blockchain network and record the item file hash value as extra data on a blockchain network transaction; and the network communication device is further operable to one of transmit the smart contract for deployment on the blockchain network and transmit the transaction to the blockchain network. 
However, Nakamura discloses the processor is further operable to: hash the item file, generating an item file hash value; and one of record the item file hash value to a smart contract that is deployable on a blockchain network and record the item file hash value as extra data on a blockchain network transaction; and the network communication device is further operable to one of transmit the smart contract for deployment on the blockchain network and transmit the transaction to the blockchain network (Par [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Nakamura into the teaching of Guo as modified by Udezue in order to protect data (Par [0034]).As per claim 19, Nakamura discloses the computer system of claim 11 wherein: the processor is further configured to: hash the package file, generating a package file hash value; and one of record the package file hash value to a smart contract that is deployable on a blockchain network and record the package file hash value as extra data on a blockchain network transaction; and the network communication device is further operable to one of transmit the smart contract for deployment on the blockchain network and transmit the transaction to the blockchain network (Par [0070]).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 5, 2022
/THU N NGUYEN/Examiner, Art Unit 2154